DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 5-7, 11-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pine et al. (hereinafter Pine) US-PAT No. 10,827,249.

Regarding claim 1, Pine teaches
A hearing device (Figs. 1, 3 and 8 show a wireless earbud 100) configured to be worn in an ear of a user (Col. 6, Lines 53-61), the hearing device being configured to provide an audio signal to the user (Col. 3, Lines 17-22), the hearing device (i.e. wireless earbud 100) comprising: 
a printed circuit board assembly (Figs. 8 and 14B show a printed circuit board assemblies (PCBA) 816), comprising: 
a first circuit board (Figs. 8 and 14A show a first printed circuit board (PCB) 1400), a second circuit board (Figs. 8 and 14A show a second printed circuit board (PCB) 1402), and a third circuit board (Figs. 8 and 14A show a connector 1404) connected between the first circuit board (i.e. first PCB 1400) and the second circuit board (i.e. second PCB 1402); 
a battery (Fig. 8 shows a battery 808), wherein the printed circuit board assembly is folded about the battery (Fig. 15A shown the PCBA (i.e. printed circuit board assembly) 816 comprising the first PCB (i.e. first circuit board) 1400), the second PCB (i.e. second circuit board) 1402, and the connector (i.e. third circuit board) 1404 folded about the battery since the battery residing within a midframe 812. The midframe 812 folded about by the PCBA 816 as shown in Fig. 15A and Col. 17, Lines 57-66); and 
an antenna (Fig. 3 shows an antenna 200) comprising an antenna element (Fig. 11 shows contact pad 1114….Col. 18, Lines 2-6), the antenna (i.e. antenna 200) being configured for electromagnetic radiation emission at a wavelength (λ) and electromagnetic radiation reception at the wavelength  since an antenna is a conductor by which electromagnetic waves are sent out or received; 
wherein the first circuit board (i.e. first PCB 1400) has a first portion at a free end of the first circuit board, and a second portion opposite from the first portion as shown in Fig. 14A; 
wherein the antenna element (i.e. contact pad 1114….Col. 18, Lines 2-6) has a first end connected to a feed (a first contact spring 1406….Col. 18, Lines 2-6); and 
wherein the feed (i.e. first contact spring 1406….Col. 18, Lines 1-2) is at the first circuit board (i.e. first PCB 1400) as shown in Fig. 14A, and is located closer to the second portion of the first circuit board (i.e. first PCB 1400) than to the first portion of the first circuit board (i.e. first PCB 1400) as shown in Fig. 14A.

Regarding claim 5, Pine teaches
The hearing device according to claim 1, wherein the antenna element (i.e. contact pad 1114….Col. 18, Lines 1-6) has a second end connected to an end point at the first circuit board (i.e. first PCB 1400).

Regarding claim 6, Pine teaches
The hearing device according to claim 5, wherein the end point is at a portion of the first circuit board (i.e. first PCB 1400), and is located closer to the second portion of the first circuit board (i.e. first PCB 1400) than to the first portion of the first circuit board (i.e. first PCB 1400) as shown in Fig. 14A.

Regarding claim 7, Pine teaches
The hearing device according to claim 1, wherein the feed (i.e. first contact spring 1406….Col. 18, Lines 2-6) of the antenna element (i.e. contact pad 1114….Col. 18, Lines 1-6) is configured to excite the second circuit board (i.e. second PCB 1402) and the third circuit board (i.e. connector 1404) (Col. 18, Lines 1-6).

Regarding claim 11, Pine teaches
The hearing device according to claim 1, wherein the first circuit board (i.e. first PCB 1400) and the second circuit board (i.e. second PCB 1402) are printed circuit boards, and wherein the third circuit board (i.e. connector 1404) is a flexible circuit board (Col. 17, Lines 42-50).

Regarding claim 12, Pine teaches
The hearing device according to claim 1, wherein the third circuit board (i.e. connector 1404) has a width as shown in Fig. 14A, and wherein the third circuit board (i.e. connector 1404) is connected to the first (i.e. first PCB 1400) and the second (i.e. second PCB 1402) circuit boards along an entirety of the width of the third circuit board as shown in Fig. 14A.

Regarding claim 13, Pine teaches
The hearing device according to claim 1, wherein the battery (i.e. battery 808) comprises a first major face, a second major face, and one or more side faces as shown in Fig. 8; and wherein the printed circuit board assembly (i.e. PCBA 816) is folded about the battery (i.e. battery 808) as shown in Fig. 15A and Col. 17, Lines 57-66, with the first circuit board (i.e. first PCB 1400) facing the first major face as shown in Fig. 14A, with the second circuit board (i.e. second PCB 1402) facing the second major face as shown in Fig. 14A, and with the third circuit board (i.e. connector 1404) facing one of the one or more side faces as shown in Fig. 14A.

Regarding claim 16, Pine teaches
The hearing device according to claim 1, wherein the first circuit board (i.e. first PCB 1400), the second circuit board (i.e. second PCB 1402), and the third circuit board (i.e. connector 1404) are parts of a unity structure as shown in Fig. 14A.

Regarding claim 17, Pine teaches
The hearing device according to claim 1, wherein the first circuit board (i.e. first PCB 1400), the second circuit board (i.e. second PCB 1402), and the third circuit board (i.e. connector 1404) comprise respective parts of a substrate as shown in Fig. 14A since PCBA 816 needs a substrate. The PCB 816 substrate is the physical material that holds the traces and components.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pine et al. (hereinafter Pine) US-PAT No. 10,827,249 in view of Ozden US-PG-PUB No. 2017/0180884.

Regarding claim 2, Pine teaches all the features with respect to claim 1 as outlined above. 
Pine does not explicitly teach at least a part of the antenna element is printed on the first circuit board.
	Ozden teaches in Fig. 2 of an antenna 12 is printed on a first layer 10 of a printed circuit board 8. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Pine with the antenna element is printed on the first circuit board, as taught by Ozden.
The motivation is to permits the creation of smaller hearing device designs by allowing components to be placed closer together on the board.

Regarding claim 3, Pine teaches all the features with respect to claim 1 as outlined above. 
Pine does not explicitly teach at least a part of the antenna element is at the first circuit board.
	Ozden teaches in Fig. 2 of an antenna 12 is at a first layer 10 of a printed circuit board 8. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Pine with the antenna element is on the first circuit board, as taught by Ozden. The motivation is to permits the creation of smaller hearing device designs by allowing components to be placed closer together on the board.

Regarding claim 4, Pine teaches all the features with respect to claim 1 as outlined above. 
Pine does not explicitly teach that the antenna element extends across a first surface of the first circuit board.
	Ozden teaches in Fig. 2 of an antenna 12 extends across a first surface of a first layer 10 of a printed circuit board 8. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Pine with the antenna element is extends across the first circuit board, as taught by Ozden.
The motivation is to permits the creation of smaller hearing device designs by allowing components to be placed closer together on the board.
8.	Claims 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pine et al. (hereinafter Pine) US-PAT No. 10,827,249 in view of Shamsoddini US-PG-PUB No. 2018/0254546.

Regarding claim 8, Pine teaches all the features with respect to claim 1 as outlined above. 
Pine does not explicitly teach that the antenna element has a second end connected to a ground plane.
	Shamsoddini teaches of an additional contact point 312 on the antenna 216 can be connected to the ground plane of the printed circuit board (Para. [0037], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna element, as taught by Pine with the antenna element has the electrical length corresponding to about λ/2, as taught by Kwak.
The motivation is to protect the antenna signal booster by grounding the antenna.

Regarding claim 14, Pine teaches all the features with respect to claim 13 as outlined above. 
Pine does not explicitly teach that a second major face of the battery is at a second distance from the second circuit board.
	Shamsoddini teaches in Fig. 8A of a bottom face of the battery 214 is at a distance from a connector printed circuit board 212d.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Pine with the second major face of the battery is at the second distance from the second circuit board, as taught by Shamsoddini. The motivation is to provide an air gap between the circuit board and the battery.

Regarding claim 15, the combination of Pine and Shamsoddini teach all the features with respect to claim 14 as outlined above. 
The combination of Pine and Shamsoddini do not explicitly teach the second distance is 200-400 micrometer.
	One of ordinary skill in the art could have modified the distance between the second major face of the battery and the second circuit board to obtain the required claimed limitation. Since it was well known to change the dimension or size of the device to improve the design of the device as a matter of design choice. Thus, in view of the teaching Shamsoddini, there would have been a reasonable expectation for one skilled in the art to provide a " second distance is 200-400 micrometer” to improve the efficiency of the hearing device. A person of ordinary skill in the art recognizes and understands that the distance may be any suitable size to improve the efficiency of the hearing device to direct the sounds toward the user and enhance the auditory experience. The benefit of selecting an appropriate dimension or size is to improve the user experience by identifying the optimum dimension that provides superior performance. 

9.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Pine et al. (hereinafter Pine) US-PAT No. 10,827,249 in view of Shamsoddini US-PG-PUB No. 2018/0254546 and further in view of Choi et al. (hereinafter Choi) US-PG-PUB No. 2011/0210898.

Regarding claim 9, the combination of Pine and Shamsoddini teach all the features with respect to claim 8 as outlined above. 
The combination of Pine and Shamsoddini do not explicitly teach that a first electronic component, wherein the second end of the antenna element is connected to the ground plane through the first electronic component.
	Choi teaches of an antenna connected to a ground plane through a capacitor (Para. [0031], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna element, as taught by Pine with the antenna connected to the ground plane through the capacitor, as taught by Choi. The motivation is to improve radiating performance of the antenna by using the capacitor.

10.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Pine et al. (hereinafter Pine) US-PAT No. 10,827,249 in view of Kwak et al. (hereinafter Kwak) US-PG-PUB No. 2018/0034135.

Regarding claim 10, Pine teaches all the features with respect to claim 1 as outlined above. 
Pine does not explicitly teach that the antenna element has an electrical length corresponding to about λ/2.
	Kwak teaches of a third antenna radiator 902 element has an electrical length corresponding to about λ/2 (Para. [0166], Lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna element, as taught by Pine with the antenna element has the electrical length corresponding to about λ/2, as taught by Kwak.
The motivation is to improve the transmit/receive efficiency to maintain quality of communication.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653